NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         MAR 5 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CRAIG S. SLAVIN,                                No.    20-55549

                Plaintiff-Appellant,            D.C. No.
                                                3:19-cv-01786-JM-MDD
 v.

REBECCA MONET; LAURENCE F.                      MEMORANDUM*
HAINES,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Southern District of California
                    Jeffrey T. Miller, District Judge, Presiding

                             Submitted March 3, 2021**
                               Pasadena, California

Before: KLEINFELD, TALLMAN, and OWENS, Circuit Judges.

      Craig Slavin appeals the district court’s order dismissing his complaint for

failure to state a claim on which relief can be granted. Fed. R. Civ. P. 12(b)(6).

We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      1.     The district court correctly determined that Slavin failed to state a

claim for malicious prosecution under California law because the defendants in this

matter had probable cause to pursue their libel claim against Slavin in the prior

proceedings. See Roberts v. McAfee, 660 F.3d 1156, 1163 (9th Cir. 2011) (noting

that the second element of a California malicious prosecution claim is that the prior

proceedings were brought without probable cause). “Probable cause is present

unless any reasonable attorney would agree that the action is totally and

completely without merit.” Roberts v. Sentry Life Ins., 90 Cal. Rptr. 2d 408, 412

(Ct. App. 1999) (citation and emphasis in original omitted). That some of the

factual allegations in the prior libel complaint were later disproved does not vitiate

the probable cause to continue the claim supported by the other factual allegations

in the prior complaint. Slavin’s argument to the contrary is not supported by the

legal authority to which he cites.

      2.     The district court properly determined that Slavin failed to adequately

allege the malice element of a malicious prosecution claim against Defendant

Haines. To state a California malicious prosecution claim, “[t]he plaintiff must

plead and prove actual ill will or some improper ulterior motive,” ranging

“anywhere from open hostility to indifference.” Downey Venture v. LMI Ins. Co.,

78 Cal. Rptr. 2d 142, 151 (Ct. App. 1998) (citations and emphasis in original

omitted). Although Slavin’s complaint alleges Monet demonstrated malice by


                                          2
filing the libel suit to harass Slavin and gain an unfair business advantage over

him, it fails to specifically allege Haines’ ill will or other improper motive.

      AFFIRMED.




                                           3